Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment after non-final office action filed February 12, 2021 is acknowledged.  Claims 1-15, 19-20 are cancelled, claim 16 was amended and claims 21-23 were newly added.  Claims 16-18 and 21-23 are pending.  

Withdrawn Objections/Rejections
1.	The objection to the drawings is withdrawn in view of amendment of the drawings filed on February 12, 2021.

2.  The objections to claim 16 are withdrawn in view of amendment of claim 16 in the amendment filed February 12, 2021.

3. The rejection of claims 16-20 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of the amendment of the claims filed on February 12, 2021.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 21-23 are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US20060280802, cited in Applicant’s IDS) .

Campbell teaches a method of treating hypercholesterolemia, hyperlipidemia and atherosclerosis comprising administering a composition comprising B-Casein wherein the B-casein is at least 95% B-casein A2.  Patients that have hypercholesterolemia, hyperlipidemia and atherosclerosis are considered patients in need of avoiding chronic hyperglycemia.  Regarding claim 16, Campbell teaches wherein composition is intended for use in humans (see abstract, line 8, see paragraphs 0038, 0040 and claim 11).  Campbell additionally teaches “It is preferred that the composition is a food or food product, Such as milk or a product containing or processed from milk” (se paragraph 0036). Regarding claims 22-23, Campbell teaches wherein the composition can be milk or milk product including nonfat milk or yoghurt or ice-cream (see paragraph 0087).
  Regarding claims 16-17, Campbell teaches wherein the B-casein is at least 95% B-casein A2 meeting the limitations of instant claims 16-17.
Regarding claim 18, Campbell teaches “In another aspect of the invention there is provided a dietary supplement formed by the addition of B-casein to a food or drink for human consumption where the B-casein is comprised of at least 95% B-casein A2, preferably solely B-casein A2” (see paragraph 0040). The teaching of “solely B-casein A2” meets the limitations of 100% by weight beta-casein A2 of the beta casein.  Table 2 of Campbell also provides an example wherein the composition comprises beta-casein wherein the beta-casein is 100% beta-casein A2 (see Table 2, page 6, Diet groups 6-8 and 10).
Regarding the functional limitation of “…such that epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling are prevented or minimized in the human” found in instant claim 16 and the specific genes responsible for glucose homeostasis and insulin signaling (claim 21), Campbell teaches the same method of the instant claims including administering the same compound (beta casein A2) to the same patient population, thus, the result oriented effects of preventing 

Response to Applicant’s Arguments

Applicant argues that “amended claim 16 recites a method for avoiding chronic hyperglycemia in a human at risk of developing hyperglycemia. The method comprises the human consuming a composition which is milk or a milk product containing beta-casein, or comprises providing the composition to the human for consumption, such that epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling is prevented or minimized in the human, wherein the beta-casein comprises at least 75% by weight beta-casein A2. The Office has not established that the cited reference discloses a method for avoiding chronic hyperglycemia in a human at risk as recited in claim 16. Indeed, Campbell does not mention hyperglycemia, much less chronic hyperglycemia. Campbell describes a series of experiments measuring certain responses in rabbits fed diets based on different concentrations of beta-casein Al and beta-casein A2. The observed effects include the reduction of serum cholesterol levels, circulating triglyceride levels, LDL concentrations and LDL:HDL ratios, and serum levels of apolipoprotein B. Campbell does not teach or suggest a method for avoiding chronic hyperglycemia in a human at risk of developing hyperglycemia. Additionally, Campbell does not teach or suggest that beta-casein would have any effect on epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling.. As described in the instant application at, e.g., Examples 3 and 4 and Figure 4, beta-caseins can affect DNA methylation in the genes responsible for glucose synthesis and glucose metabolism. Genes important for insulin signaling pathway and insulin sensitivity also are altered at the epigenetic level. The result of these epigenetic changes is increased blood glucose levels; the enzymes and proteins encoded by these genes mediate the long term effects of glucose sensitivity and glucose homeostasis under the influence of insulin and insulin receptor activation. Since these are epigenetic changes, they are long-term and could be permanent, resulting in chronic, abnormal glucose homeostasis. The instant method, which comprises consuming a composition which is milk or a milk product containing beta-casein or providing the composition to a human consumption, wherein the beta-casein comprises at least 75% by weight beta-casein A2, prevents or minimizes epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling, thereby avoiding chronic hyperglycemia in the human ingesting the milk or milk product.
Applicant’s arguments have been considered but not found persuasive. Claim 16 was amended to “A method for avoiding chronic hyperglycemia in a human at risk of developing hyperglycemia”.  Applicant’s specification does not specifically define “a human at risk of developing hyperglycemia” and thus, any human is considered at risk of developing hyperglycemia given that it doesn’t not require that the human actually have hyperglycemia.  Thus, a human consuming or being administered a milk or milk product comprising at least 75% by weight of beta-casein A2 meets the limitations of instant claim 16.
Campbell teaches a method of treating hypercholesterolemia, hyperlipidemia and atherosclerosis comprising administering a composition comprising -Casein wherein the -casein is at least 95% -casein A2.  Patients that have hypercholesterolemia, hyperlipidemia and atherosclerosis are considered patients in need of avoiding chronic hyperglycemia.  
Regarding the functional limitation of “…such that epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling are prevented or minimized in the human” found in instant claim 16 and the specific genes responsible for glucose homeostasis and insulin signaling (claim 21), Campbell teaches the same method of the instant claims including administering the same compound (beta casein A2) to the same patient population, thus, the result oriented effects of preventing or minimizing epigenetic changes to genes responsible for glucose homeostasis and insulin signaling (including those listed in instant claim 21)  will be achieved as will inherently be achieved as a result of practicing the method of Campbell.  Given that the instant claims are anticipated, any claim of unexpected properties are immaterial.

New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 claims “such that epigenetic changes to one or more genes responsible for glucose homeostasis and insulin signaling are prevented or minimized in the human”.  There are no specific definitions regarding what amount of changes to the genes responsible for glucose homeostasis would meet the limitations of minimized. 
The term "minimized" in claim 16 is a relative term which renders the claim indefinite.  The term "minimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (how much reduction is considered minimized), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 17-18 and 21-23 are also rejected due to their dependence on claim 16 and not further clarifying this point of confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 21-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter).  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time of the application was filed, had possession of the claimed invention.
The claims are drawn to “A method for avoiding chronic hyperglycemia in a human at risk of developing hyperglycemia, wherein the method comprises the human consuming a composition which is milk or a milk product containing beta-casein or comprises providing the composition to the human
Lack of Ipsis Verbis Support
The specification is void of any literal support “chronic hyperglycemia". Though the specification discusses treatment of hyperglycemia and symptoms thereof and regulating the level of glucose in the blood (see paragraphs 004-005 and 0012), there is nothing in the specification regarding “chronic hyperglycemia”.
An ordinary-skilled artisan cannot clearly envisage treatment of “chronic hyperglycemia” without any specific definition.  Thus, such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112.  Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP §714.02, §2163.05-06 and §2173.05(i).  

Lack of Implicit or Inherent Support
 “While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed limitation “chronic hyperglycemia”.   As explained supra, there is no support in the specification for treatment of “chronic hyperglycemia”.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654